ON appellant’s motion for rehearing.
WOODLEY, Judge.
Appellant again urges that it was incumbent upon the state to introduce in evidence the complaint and information as well as the judgment in the prior conviction alleged in the indictment.
The judgment of the county court offered in evidence shows on its face that the information was read to the defendant and he pleaded guilty to the accusation therein contained and that he was adjudged guilty of the offense of driving while intoxicated, for which a fine of $50 was assessed.
*284Under these facts we remain convinced that the appeal was properly disposed of on original submission.
Appellant’s motion for rehearing is overruled.